The opinion of the court was delivered by
Reed, J.
This judgment is for a claim imposed upon the respondents by the operation of the act of 1872. Pamph. *532L., p. 972. The judgment is not against the township as a corporation. It is against the township committee, who, by the act, is a quasi corporate body. Rader v. Township of Union, 10 Vroom 509.
The only method by which the satisfaction of this judgment can be effected is by the machinery provided in the second section of the act of 1872. The committee thereby are empowered to borrow money for this purpose, upon the faith of bonds of the township, which they are empowered h> issue.
Upon a refusal of the committee to take steps in the direction pointed out by the act for the purpose of paying this claim, the relator, upon well-established principles, would be entitled to his writ.
I do not think, however, that the relator shows such delay on the part of the committee, after notice of the judgment given by him to the committee, as raises a presumption of refusal on the part of the committee to perform their duty.
The demand was made May 24th, 1880, by service on one-of the members and upon the clerk of the township committee. The rule to show cause in this ease was allowed June 1st, 1880.
There was no meeting of the township committee in the interval. The interval is too brief to support a conclusion that the committee refused to meet and act.
The rule is discharged, with costs.